FILED
                                                              United States Court of Appeals
                                                                      Tenth Circuit

                                                                    October 16, 2009
                 UNITED STATES COURT OF APPEALS A. Shumaker
                                            Elisabeth
                                                                       Clerk of Court
                                  TENTH CIRCUIT



 ROMAN C. MESINA,

          Petitioner-Appellant,
                                                           No. 09-1124
 v.
                                                 (D.C. No. 1:09-CV-00239-ZLW)
                                                            (D. Colo.)
 RON WILEY, Warden, Federal Prison
 Camp,

          Respondent-Appellee.




                          ORDER AND JUDGMENT *

Before HARTZ, MCKAY, and SEYMOUR, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). This case is

therefore ordered submitted without oral argument.

      Mr. Mesina appeals a district court’s denial of his Amended 28 U.S.C. §



      *
        This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, or collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited
under the terms and conditions of 10th Cir. R. 36.3.
2241 petition. His original pro se application for a writ of habeas corpus

challenged a Bureau of Prisons (“BOP”) decision to preclude contact between him

and his brokerage firm and to place him on mail monitoring status. Upon review,

the Magistrate Judge ordered Mr. Mesina to file an amended pleading on the

Court’s Prisoner Complaint form because Mr. Mesina’s claims were not habeas

corpus claims. In addition, the Magistrate Judge ordered Mr. Mesina to pay a

$350.00 civil action filing fee for a civil action, or to file a Motion and Affidavit

for Leave to Proceed in forma pauperis pursuant to 28 U.S.C. § 1915.

      On February 27, 2009, Mr. Mesina filed an amended application for writ of

habeas corpus as well as two affidavits in support of his application, a motion for

preliminary injunction or temporary restraining order, and a letter to the court. In

his letter, Mr. Mesina stated that he did not wish to bring a civil action pursuant

to Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S.

388 (1971). He asserted instead:

      The only thing I would like this Court to do is review the BOP’s
      interpretation of 28 C.F.R. § 540.14(d)(4) and BOP Program
      Statement 5265.11 (July 9, 1999, at 11), and see if the BOP’s
      decision to place me on punitive institutional mail monitoring . . .
      and prevent me from contacting any bank is . . . not in accordance
      with law pursuant to the Administrative Procedures Act.

Rec. vol. I, at 62 (Order of Dismissal, citing Letter to the Court from Applicant

Roman C. Mesina filed Feb. 27, 2009).

      The district court denied the petition, concluding that because § 2241 is


                                          -2-
limited to challenges to the execution of a sentence and Mr. Mesina’s claim

offered no such challenge, Mr. Mesina asserted no recognizable habeas corpus

claim. The court then dismissed Mr. Mesina’s action on the basis that he failed to

file the proper Prisoner Complaint. This appeal followed.

      “In reviewing a denial of a petition for habeas corpus, we review the

district court’s conclusions of law de novo and accept its findings of fact unless

they are clearly erroneous.” Hickman v. Spears, 160 F.3d 1269, 1271 (10th Cir.

1998); see also Ruggiano v. Reish, 307 F.3d 121, 126 (3d Cir. 2002) (applying

same standard of review to § 2241 petition involving good time credit issue).

      Liberally construing Mr. Mesina’s pro se pleadings, see Haines v. Kerner,

404 U.S. 519, 520-21 (1972), we conclude that Mr. Mesina’s § 2241 petition does

not state a habeas claim, but rather asserts claims under Bivens. As Mr. Mesina

concedes, “the only thing [he] would like th[e] Court to do is review . . . the

BOP’s decision to place [him] on punitive institutional mail monitoring.” Rec.

vol. I, at 62 (Order of Dismissal, citing Mr. Mesina’s Letter). As we have

observed, “[P]risoners who want to challenge their convictions, sentences or

administrative actions which revoke good-time credits, or who want to invoke

other sentence-shortening procedures, must petition for a writ of habeas corpus,”

however, those “who raise constitutional challenges to other prison

decisions–including transfers to administrative segregation, exclusion from prison

programs, or suspension of privileges, e.g. conditions of confinement, must

                                          -3-
proceed under Section 1983 or Bivens.” Boyce v. Ashcroft, 251 F.3d 911, 914

(10th Cir. 2001) (citation omitted) (emphasis added), vacated on other grounds on

reh’g by Boyce v. Ashcroft, 268 F.3d 953 (10th Cir. 2001). Section 2241 is

inapplicable where “a favorable resolution of the action would not automatically

entitle the prisoner to release.” McIntosh v. United States Parole Comm’n, 115

F.3d 809, 812 (10th Cir. 1997) (citing Orellana v. Kyle, 65 F.3d 29, 31 (5th Cir.

1995) (per curiam)). Accordingly, the district court’s denial of Mr. Mesina’s §

2241 petition was proper.

      We AFFIRM the district court’s decision denying Mr. Mesina § 2241 relief

and DENY his motion to proceed in forma pauperis.


                                       ENTERED FOR THE COURT


                                       Stephanie K. Seymour
                                       Circuit Judge




                                        -4-